Case 14-10258 Doc    84 Filed 05/03/19 Entered     05/03/19 13:30:38
            Desc    Main Document           Page    1 of 7
Case 14-10258 Doc    84 Filed 05/03/19 Entered     05/03/19 13:30:38
            Desc    Main Document           Page    2 of 7
Case 14-10258 Doc    84 Filed 05/03/19 Entered     05/03/19 13:30:38
            Desc    Main Document           Page    3 of 7
Case 14-10258 Doc    84 Filed 05/03/19 Entered     05/03/19 13:30:38
            Desc    Main Document           Page    4 of 7
Case 14-10258 Doc    84 Filed 05/03/19 Entered     05/03/19 13:30:38
            Desc    Main Document           Page    5 of 7
Case 14-10258 Doc    84 Filed 05/03/19 Entered     05/03/19 13:30:38
            Desc    Main Document           Page    6 of 7
  Case 14-10258 Doc               84 Filed 05/03/19 Entered               05/03/19 13:30:38
              Desc               Main Document           Page              7 of 7


                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF VERMONT
                                   RUTLAND DIVISION

 In Re:                                            Case No. 14-10258

 Ronald L Butzlaff
                                                   Chapter 13
  dba The Gargoyle House

 Debtor.                                           Judge Colleen A. Brown

                                  CERTIFICATE OF SERVICE

I certify that on May 3, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Raymond J Obuchowski, Debtor’s Counsel
          ray@oeblaw.com

          Jan M. Sensenich, Chapter 13 Trustee
          jansensenich@vermont13trustee.com

          Office of the United States Trustee
          ustpregion02.vt.ecf@usdoj.gov

I further certify that on May 3, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Ronald L Butzlaff, Debtor
          3351 Wallace Hill Road
          Wells River, VT 05081

 Dated: May 3, 2019                                /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
